 1   AARON D. FORD
       Attorney General
 2   GEORDAN GOEBEL (Bar. No. 13132)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, NV 89701-4717
 5   (775) 684-1200 (phone)
     (775) 684-1108 (fax)
 6   ggoebel@ag.nv.gov
     Attorneys for Respondents
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10   BERNARD YOUNG,                                            Case No. 2:18-cv-00110-RFB-VCF

11                   Petitioner,                                 UNOPPOSED MOTION FOR
                                                                 ENLARGEMENT OF TIME
12   vs.                                                            (FIRST REQUEST)

13   RENEE BAKER, et al.,

14                   Respondents

15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,
16   hereby respectfully move this Court for an order granting a 45 day enlargement of time, to and
17   including April 27, 2020, in which to file and serve a reply to petitioner’s opposition to Respondents’
18   motion to dismiss Bernard Young’s petition.
19          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure
20   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and
21   other materials on file herein.
22          Respondents have not requested any prior enlargements of time to respond. This motion is
23   made in good faith and not for the purposes of delay.
24          RESPECTFULLY SUBMITTED this 10th day of March, 2020.
25                                                 AARON D. FORD
                                                   Attorney General
26
                                                   By: /s/ Geordan Goebel          _
27                                                    GEORDAN GOEBEL (Bar. No. 13132)
                                                      Deputy Attorney General
28

                                                        1
 1     Attorney General
     GEORDAN GOEBEL (Bar. No. 13132)
 2     Deputy Attorney General
     State of Nevada
 3   Office of the Attorney General
     100 North Carson Street
 4   Carson City, NV 89701-4717
     (775) 684-1200 (phone)
 5   (775) 684-1108 (fax)
     ggoebel@ag.nv.gov
 6   Attorneys for Respondents
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   BERNARD YOUNG,                                              Case No. 2:18-cv-00110-RFB-VCF
11                   Petitioner,                                 DECLARATION OF COUNSEL
12   vs.
13   RENEE BAKER, et al.,
14                   Respondents
15          I, Geordan Goebel, hereby states, based on personal knowledge, that the assertions of this
16   declaration are true:
17          1.      I am a Deputy Attorney General employed by the Attorney General’s Office of the State of
18   Nevada in the Post-Conviction Division (PCD), and I make this declaration on behalf of Respondents’
19   motion for enlargement of time.
20          2.      By this motion, I am requesting a forty five (45) day enlargement of time, to and including
21   April 27, 2020, in which to file and serve a reply to petitioner’s opposition to Respondents’ motion to
22   dismiss Bernard Young’s petition. This is my first request for enlargement.
23          3.      A reply to the opposition to Respondent’s motion to dismiss Bernard Young’s petition is
24   currently due March 13, 2020.
25          4.      The PCD is responding to this petition. I was very recently assigned this case due to the
26   intra-office transfer of the previous handling attorney. I currently have 22 Federal Habeas matters
27   assigned to me, and I need the additional time to handle an increased case load with other case
28

                                                         2
 1   deadlines in addition to this case, to complete my review of the voluminous record in this case, and to
 2   prepare an appropriate reply to the opposition to the petition.
 3          5.      This motion for enlargement of time is made in good faith and not for the purpose of
 4   unduly delaying the ultimate disposition of this case.
 5          6.      On March 10, 2020, I telephoned opposing counsel Emma Smith to determine if she had
 6   any opposition to my extension of time request. Ms. Smith graciously agreed to my request for
 7   additional time.
 8          7.      Pursuant to 28 U.S.C. § 1746, I hereby certify, under penalty of perjury, that the
 9   foregoing is true and correct.

10          Executed on this 10th day of March, 2020.

11                                                         /s/ Geordan Goebel
                                                           GEORDAN GOEBEL
12                                                         Deputy Attorney General
13

14

15                                                    ORDER

16

17   IT IS SO ORDERED.
                                                ________________________________
18                                              RICHARD F. BOULWARE, II
                                                UNITED STATES DISTRICT JUDGE
     Dated this ____ day of ___________________________, 2020
19
                                                       DATED this 10th day of March, 2020.
20

21

22                                                                 DISTRICT COURT JUDGE

23

24

25

26

27

28

                                                          3
 1                                    CERTIFICATE OF SERVICE
 2         I certify that I am an employee of the Office of the Attorney General and that on this 10th day
 3   of March, 2020, I served a copy of the foregoing UNOPPOSED MOTION FOR ENLARGEMENT
 4   OF TIME (FIRST REQUEST), by U.S. District Court CM/ECF electronic filing to:
 5
           Rene L. Valladares
 6         Federal Public Defender
           Emma L. Smith
 7         Assistant Federal Public Defender
           411 E. Bonneville Ave., Ste. 250
 8         Las Vegas, Nevada 89101
 9                                                     /s/ Lisa M. Clark
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      4
